—In a proceeding pursuant to Family Court Act article 6, the father appeals, as limited by his brief, from so much of an order of the Family Court, Richmond County (Schechter, J.), dated June 8, 1993, as eliminated his overnight, midweek visitation with the parties’ children.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court did not improvidently exercise its discretion by eliminating the midweek, overnight visitation to which the parties had agreed in their stipulation of settlement (see, Domestic Relations Law § 240; Friederwitzer v Friederwitzer, 55 NY2d 89, 95; Kadin v Kadin, 131 AD2d 437, 439). The court’s determination is amply based, inter alia, on the finding of the Staten Island Family Court Services of the New York State Office of Mental Health that the midweek visitation was "quite stressful for the children” and, thus, not in their best interests (see, Friederwitzer v Friederwitzer, supra).
We have reviewed the father’s remaining contentions and conclude that they are without merit. Bracken, J. P., Rosenblatt, Lawrence, Krausman and Goldstein, JJ., concur.